Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control cable”, “laces” and “lacing system comprises at least one loop…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It appears that this may be shown but is unlabeled in the figures.  It is unclear if the control label and laces are the same element? 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “100”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please carefully check the entirety of the drawings and specification for compliance.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
In regard to claim 1, “medial counters” and “lateral counters” should be “the medial counter and the lateral counter” in line 15-16 of the claim for consistent antecedent basis throughout the claims.  “double helical” should be “double helix”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3 and 6 (and therefore claims 2 and 4-5) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regard to claim 1, the claim recites “the chassis extend to a lateral anterior side of a transradial forearm to the radial fossa extending slightly superior to the lateral epicondyle”, “anterior to the humeroradial joint, following the radius and around the posterior of the ulna”, “a medial counter…extending up the limb”.  These statements compare the location of the prosthesis to the anatomy of the residual limb, thereby positively citing the residual limb.  The examiner suggests using “configured” or “adapted” language to overcome this rejection.
In regard to claim 3, the claim states “the lateral counter medially and anteriorly with an extension to reach above a medial epicondyle skirting a cubital fold and extending the second end over to a lateral side of an ulna”.  By claiming the location of the counters in relation to the human body, the human body is being positively recited.  The examiner suggests using “configured” or “adapted” language to overcome this rejection.
In regard to claim 6, the claim states “system axis of rotation coinciding with an elbow axis of rotation”.  By comparing the axis of rotation to the anatomical axis of rotation, the elbow axis is being positively reciting, therefore claiming the human body.  The examiner suggests using “configured” or “adapted” language to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regard to claim 3, “the lacing system comprises at least one loop…” is unsupported by the instant disclosure.  It appears from the instant disclosure and the figures that the loop description of claim 3 is actually describing the socket and not the lacing system. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 (and therefore claims 2-4) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear It is further unclear what a counter comprises.  This is not art accepted terminology.  “Itself” in the last line of the claim raises questions as to what ‘it’ refers to.  The scope of “impeding comfort” is unclear since comfort is subjective and different to every person.  It is unclear how many “a number” comprises.  
Further, “the counters” in line 2 of the claim lacks proper antecedent basis.  Further, it is unclear if “a lateral counter” and “a medial counter” are part of “the counters”.  Please clarify in the claim language.  For examination purposes, as best understood these will be interpreted as part of “the counters”.
In regard to claims 5-6, it is unclear what a balanced hinge system comprises.  Please clarify.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bache (2012/0101597) in view of Mahon (2011/0071647A1) and in view of Doddroe (2011/0208321A1).

In regard to claim 1, Bache teaches a socket 10 for engaging a residual limb (fig 3), the socket comprising: 
a chassis 12 from which each of the counters 34 (medial and lateral sides, see fig 6 for example) may flexibly [0077: semi-flexibility] depend, the chassis 12 serving to connect the residual limb mechanically to a limb extension (extends to a foot via 20 [0060]); 
a lateral counter (lateral side 34) extending from the chassis 12 extends to a lateral anterior side of a transradial forearm (fig 3) to the radial fossa extending slightly superior to the lateral epicondyle (fig 3) and anterior to the humeroradial joint following the radius continuing laterally over the radius and around the posterior of the ulna anteriorly to the medial side of the ulna and continuing to the anterior side of the ulna (Fig 3); 
a medial counter (medial portion of 34) extending from the chassis 12 at a point in opposed relation to the lateral counter (fig 2) and extending up the limb to form (fig 3), with the lateral counter;
one or more lacing systems 24 comprising a lace 24 having first and second ends that each alternately intersect (weave in an alternating fashion see fig 4) the counters 34 (see fig 1, 4 for laces that intersect counters) and terminate in tensioning reels 214 ([0070-0071: variety of strap systems may be used, multiple tensioners; obvious for adjustability to combine embodiments to use 214 in the embodiment of fig 3; [0103])] in a manner such that rotation of the tensioning reel 214 in a first direction will draw the laces over each of the medial and lateral counters 32 such that the tensioned laces will draw medial and lateral counters 32 together to engage the residual limb (fig 3), and which themselves, when tensioned do not inhibit the motion of the limb (do not cross the joint therefore will not inhibit motion, fig 3); 
and a flexible fabric matrix [0108: prosthetic liner] that serves to connect all of the other components in position (connects by adding material so compressed within the socket) for proper function without itself impeding the comfort or motion of the limb in any way (adds padding and therefore does not impede comfort).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine embodiments of Bache to use the lacing configuration of figure 4 intersecting the counters in the embodiment of figure 1 because this lacing configuration will allow extra pull and tightening of the socket and to use the tensioners 214 of figure 19 in the embodiment of figure 1 because [0070] a variety of tensioning systems may be used and the dial tensioner assists someone with dexterity issues or neuropathy to secure a socket.
However, Bache does not teach pads and remains silent to if the fabric matrix has two way or four way stretch properties and does not teach the medial and lateral counters form a generally double helical shape to encompass the residual limb.
Mahon teaches hard contours which include one or more contoured pads 154 to more effectively engage the bony prominences of the limb without inhibiting motion. (Capable of based on the pad location when applied to the hard contours of Mahon.  By providing additional compression the pads more effectively engage the limb).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Mahon’s pads on the hard contours of the invention of Bache because the pads apply pressure and may be deformable [0065] (for comfort) and to maintain a desired fit even with volume changes [0066].
Doddroe teaches a fabric matrix with two or four way stretch [0041: two-way stretch].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Doddroe’s fabric matrix with the invention of Bache because the liner protects the limb and allows bending without interference (abstract).
It has been held that a mere change in shape, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the counters a generally double helical shape.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB  Please note, prosthetic sockets are mainly custom devices and it is common to change shapes and configurations around the unique anatomical configuration of patients.
In regard to claim 2, Bache meets the claim limitations as discussed in the rejection of claim 1 and further teaches the chassis 12 is configured to receive a prosthetic base component 20.  
In regard to claim 3, Bache meets the claim limitations as discussed in the rejection of claim 1 and further teaches the lacing system 24 comprises at least one loop 24 (see loop extending from lateral counter down through the base to the medial side, fig 1, 3) formed by extending the first end from the lateral counter 32 medially and anteriorly with an extension to reach above a medial epicondyle (capable of depending on the residuum limb length) skirting a cubital fold (below the cubital fold, see fig 3) and extending the second end over to a lateral side of an ulna (fig 1, 3) returning to the medial side to join the first end (a portion of 24 connects the lateral side of 24 back through 36 to 32).    There is no requirement in the claims that the lace be one piece.  Further, it appears that any configuration of lacing is no more than design choice with various loop configurations working equally well.  Absent a teaching of criticality, (new or unexpected results), various changes in lacing will be deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04I

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bache (2012/0101597) in view of Mahon (2011/0071647A1) and in view of Doddroe (2011/0208321A1) and further in view of Delton (WO2006/138388A1).

In regard to claim 4, Bache meets the claim limitations as discussed in the rejection of claim 1 further comprising an elbow counter 32. However, Bache does not teach a control cable.
Delton teaches a control cable 120, the elbow counter configured to draw the control cable along the limb (when combined the elbow counter will assist in drawing the control cable along the limb due to its contour; further see the list assist tab of Bache in fig 1 which is located in the area of a elbow counter in order to guide the cable) to control a prosthetic base component (prosthetic base component interpreted as the terminal device 116b).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the control cable and lift assist tab of Veatch with the prosthesis of Bache because this allows a terminal device to be controlled (page 1, paragraph 1).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bache (2012/0101597) in view of Mahon (2011/0071647A1) and in view of Doddroe (2011/0208321A1) and further in view of Alley (2014/0121783A1).

In regard to claim 5, Bache meets the claim limitations as discussed in the rejection of claim 1 but does not teach the chassis as claimed.  
Alley teaches the chassis comprises four mutually supported rods (12) comprising a medial pair of rods (medial 2 rods 12) and a lateral pair of rods (lateral two rods 12) joined at a balanced hinge system (see hinged 9 at base) wherein tensioning the lacing system drawing the medial and lateral pairs of rods together to engage the residual limb drawing the residual limb into a socket (when the chassis of Alley is combined into the socket of Bache, Bache’s lacing system will draw the rods together just as the tensioner 48 of Alley draws the rods together).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the chassis design of Ally in the socket of Bache because the hinged rods allow more socket adjustment and the four rods instead of the two of Bache provide greater support.
In regard to claim 6, Bache meets the claim limitations as discussed in the rejection of claim 5, but does not teach the hinge system as claimed.  Alley further teaches the balanced hinge system 19 allowing movement of an elbow of the residual limb (the hinges and socket do not extend past the joint therefore elbow rotation is allowed) to define a balanced hinge system axis of rotation coinciding with an elbow axis of rotation.  Both the elbow axis of rotation and the axis of rotation of the hinges allow rotation about a horizontal axis.  Accordingly, the axes coincide. 

Response to Arguments
In regard to the 112b rejection of claim 1, the applicant’s amendments and arguments have been fully considered.  While the amendments overcome the issues of the “go and no go points”, “hard counter” and “bony prominences”, the claim amendments still include “counters” and do not address the use of “itself”, or “impeding comfort”.  The applicant has not presented any arguments to these 112b rejections and accordingly, the rejection on these specific unaddressed points is maintained as noted above.
In regard to the 103(a) rejection of claim 1 as unpatentable over Bache (2012/0101597) in view of Mahon (2011/0071647A1) and in view of Doddroe (2011/0208321A1), the applicant’s arguments and amendments have been fully considered, but are all directed toward new claim limitations which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774